Fourth Court of Appeals
                               San Antonio, Texas
                                       June 9, 2014

                                   No. 04-14-00238-CV

                 IN THE INTEREST OF R.L.G., ET AL., CHILDREN,

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-12-341
                       Honorable Robert R. Barton, Judge Presiding


                                     ORDER

       Appellant's second motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is deemed filed as of June 6, 2014.




                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court